8:18-cv-00312-LSC-SMB Doc # 130 Filed: 08/31/20 Page 1 of 10 - Page ID # 2803




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

LIGHT OF THE WORLD GOSPEL
MINISTRIES, INC.,
                                                                         8:18CV312
                        Plaintiff,

           vs.                                               MEMORANDUM AND ORDER

VILLAGE OF WALTHILL, Nebraska;

                        Defendant.


       This matter is before the Court on the Motion for Partial Summary Judgment, ECF

No. 106, and Objection to Magistrate Judge’s Order, ECF No. 117,1 filed by Plaintiff Light

of the World Gospel Ministries, Inc. (LOTW), and the Motion to Deny LOTW’s Motion for

Summary Judgment Without Prejudice, ECF No. 122, filed by Defendant Village of

Walthill.

                                         BACKGROUND

       LOTW brings this case under the Declaratory Judgment Act, 28 U.S.C. § 2201 et

seq., seeking declaratory, injunctive, and monetary relief. ECF No. 13. LOTW alleges that

the Village discriminated against LOTW in violation of the Constitution and various civil

rights statutes and violated Nebraska open meetings and public records laws.

       There have been several discovery disputes and contested pretrial matters in this

case. On June 24, 2020, Magistrate Judge Susan M. Bazis issued an Order (June 24

Order), ECF No. 114, ruling on three nondispositive pretrial motions. The June 24 Order

denied LOTW’s Motion for a Partial Stay or Protective Order and to Bifurcate, ECF No.



       1 LOTW filed a redacted version of this document at ECF No. 115. However, the Court will address
the unredacted, restricted version filed at ECF No. 117.
 8:18-cv-00312-LSC-SMB Doc # 130 Filed: 08/31/20 Page 2 of 10 - Page ID # 2804




74; granted, in part, the Village’s Motion to Compel, to Deem Certain Requests Admitted,

and to Expedite Briefing, ECF No. 77; and granted the Village’s Motion for Authority to

Issue Subpoenas Duces Tecum, ECF No. 95. The June 24 Order also ordered LOTW to

supplement its responses to the Village’s discovery requests, to produce a privilege log,

and to provide documents required by Federal Rule of Civil Procedure 26(a)(1) by July

24, 2020.

                                 STANDARD OF REVIEW

I.     Objection to Magistrate Judge’s Order

       The authority of federal magistrate judges is established by 28 U.S.C. § 636.

Magistrate judges may be designated “to hear and determine any [nondispositive] pretrial

matter pending before the court . . . .” § 636(b)(1)(A). A party who wishes to object to the

magistrate judge’s order must file an objection within fourteen days of being served with

a copy of the order. Fed. R. Civ. P. 72; NECivR 72.2. The objection must specify “(1) the

parts of the order . . . to which the party objects and (2) the legal basis of the objections.”

NECivR 72.2(a).

       Upon review of a magistrate judge’s order deciding a nondispositive pretrial matter,

a district judge “must consider timely objections and modify or set aside any part of the

order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72; see also

§ 636(b)(1)(A) (“A judge of the court may reconsider any pretrial matter under this

subparagraph (A) where it has been shown that the magistrate judge’s order is clearly

erroneous or contrary to law.”). “A finding is clearly erroneous when ‘although there is

evidence to support it, the reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.’” Lisdahl v. Mayo Found., 633



                                              2
 8:18-cv-00312-LSC-SMB Doc # 130 Filed: 08/31/20 Page 3 of 10 - Page ID # 2805




F.3d 712, 717 (8th Cir. 2011) (quoting Anderson v. City of Bessemer City, 470 U.S. 564,

573 (1985)).

II.    Rule 56(d)

       Federal Rule of Civil Procedure 56(d) provides:

       When Facts Are Unavailable to the Nonmovant. If a nonmovant shows
       by affidavit or declaration that, for specified reasons, it cannot present facts
       essential to justify its opposition, the court may:

       (1) defer considering the motion or deny it;

       (2) allow time to obtain affidavits or declarations or to take discovery; or

       (3) issue any other appropriate order.

Fed. R. Civ. P. 56(d). “The general rule is that summary judgment is appropriate ‘only

after the nonmovant has had adequate time for discovery.’” Jackson v. Riebold, 815 F.3d

1114, 1121 (8th Cir. 2016) (quoting Toben v. Bridgestone Retail Operations, LLC, 751

F.3d 888, 894 (8th Cir. 2014)). “Pursuant to Rule 56(d), a party opposing summary

judgment may move for a continuance ‘until adequate discovery has been completed if

they otherwise cannot present facts sufficient to justify their opposition’ to a summary-

judgment motion.” Id. (quoting Toben, 751 F.3d at 893).

       The party seeking additional discovery must establish “(1) that [he] ha[s] set forth

in affidavit form the specific facts that [he] hope[s] to elicit from further discovery, (2) that

the facts sought exist, and (3) that these sought-after facts are essential to resist the

summary judgment motion.” Id. (alteration in original) (quoting Toben, 751 F.3d at 895).

“As to the second element, ‘[i]t is well settled that Rule 56([d]) does not condone a fishing

expedition where a plaintiff merely hopes to uncover some possible evidence of [unlawful

conduct].’” Id. (alteration in original) (quoting Toben, 751 F.3d at 895).

                                        DISCUSSION

                                               3
 8:18-cv-00312-LSC-SMB Doc # 130 Filed: 08/31/20 Page 4 of 10 - Page ID # 2806




      LOTW argues the magistrate judge erred by requiring LOTW to submit to discovery

regarding damages and to disclose the identity of its members. The Village argues it has

not received discovery sufficient to defend against LOTW’s Motion for Partial Summary

Judgment.

I.    Objection to Magistrate Judge’s Order

      LOTW argues the June 24 Order:

      1. failed to consider controlling law that will require the parties to conduct
      damages discovery twice[;]

      2. ignored controlling law and evidence of prejudice to LOTW and the
      impossibility of setting the parameters of immediate damages discovery;
      and

      3. failed to consider controlling law and undisputed evidence of violence
      perpetrated against LOTW members.

Pl.’s Br., ECF No. 117 at Page ID 2664.

      A. Damages Discovery

      The June 24 Order denied LOTW’s Motion for Partial Stay or Protective Order and

to Bifurcate, ECF No. 74, requesting the Court to stay or issue a protective order to

postpone discovery regarding damages and granted the Village’s Motion to Compel, ECF

No. 77, ordering LOTW “to supplement its answers to Defendant’s discovery requests.”

ECF No. 114 at Page ID 2632. LOTW’s arguments relying on the Declaratory Judgment

Act and the cases cited by LOTW do not show that the June 24 Order was contrary to

law or clearly erroneous.

      LOTW argues that under the Declaratory Judgment Act, it may choose not to

pursue damages under 28 U.S.C. § 2202 until after it obtains declaratory relief under

§ 2201. Pl.’s Br., ECF No. 117 at Page ID 2665 (citing Happy Chef Systems, Inc. v. John

Hancock Mutual Life Insurance Co., 933 F.2d 1433 (8th Cir. 1991)).

                                            4
8:18-cv-00312-LSC-SMB Doc # 130 Filed: 08/31/20 Page 5 of 10 - Page ID # 2807




       LOTW also argues the June 24 Order creates a situation in which the parties will

conduct damages discovery twice—once now, and again when LOTW decides to pursue

damages. LOTW does not explain why discovery could not be tailored to prevent

duplication.

       As the June 24 Order states, “[t]he Amended Complaint seeks nominal and

compensatory damages. Defendant has the right to explore this claim for relief.” June 24

Order, ECF No. 114 at Page ID 2632 (citing McAllister-Lewis v. Goodyear Dunlop, No.

4:14-CV-04103-LLP, 2015 WL 4886539, at *11 (D.S.D. Aug. 17, 2015)). The magistrate

judge also found that “separating damages and liability discovery will likely increase the

number of discovery disputes.” Id. LOTW has not shown these findings to be clearly

erroneous. Therefore, LOTW’s objection to the June 24 Order regarding damages

discovery will be overruled.

       B. Discovery Objections Based on the First Amendment

       The Village seeks “information such as the names of prospective congregants, the

identity of Plaintiff’s volunteers, and monetary gifts Plaintiff received.” June 24 Order, ECF

No. 114 at Page ID 2633. LOTW objected on the grounds of First Amendment privilege.

The June 24 Order found LOTW’s “objections based on the First Amendment are without

merit.” June 24 Order, ECF No. 114 at Page ID 2633.

       LOTW argues that under NAACP v. Alabama ex rel. Patterson, 357 U.S. 449

(1958), and its progeny, LOTW cannot be compelled to disclose its membership lists

without violating its freedom of association under the First and Fourteenth Amendments.

       In the Eighth Circuit, the party claiming a First Amendment privilege has the burden

of “making a prima facie showing of arguable First Amendment infringement . . . .” United



                                              5
8:18-cv-00312-LSC-SMB Doc # 130 Filed: 08/31/20 Page 6 of 10 - Page ID # 2808




States v. Citizens State Bank, 612 F.2d 1091, 1094 (8th Cir. 1980). Once this showing is

made, “the burden then shift[s] to the government to make the appropriate showing of

need for the material.” Id. (citing Pollard v. Roberts, 283 F. Supp. 248, 256–57 (E.D. Ark.

1968), aff’d, 393 U.S. 14 (1968) (per curiam) (“[D]isclosure of the identities of members

of the group can be compelled only by showing that there is a rational connection between

such disclosure and a legitimate governmental end, and that the governmental interest in

the disclosure is cogent and compelling.”)).

       The “freedom to engage in association for the advancement of beliefs and ideas

is an inseparable aspect of the ‘liberty’ assured by the Due Process Clause of the

Fourteenth Amendment, which embraces freedom of speech.” NAACP, 357 U.S. at 460

(citing Staub v. City of Baxley, 355 U.S. 313 (1958); Cantwell v. Connecticut, 310 U.S.

296 (1940); Palko v. Connecticut, 302 U.S. 319 (1937); Gitlow v. New York, 268 U.S. 652

(1925)). Compelled disclosure of membership in a religious organization group could

constitute a method of curtailing the right of association under the Fourteenth

Amendment. Id. at 462 (“‘A requirement that adherents of particular religious faiths or

political parties wear identifying arm-bands, for example is obviously of this nature.’

Compelled disclosure of membership in an organization engaged in advocacy of

particular beliefs is of the same order.”).

       In NAACP, the Court stated that whether the governmental action is justified “turns

solely on the substantiality of [the government’s] interest in obtaining the membership

lists.” Id. at 464. The state’s primary reason for requesting the membership lists was “to

determine whether [the Association] was conducting intrastate business in violation of the

Alabama foreign corporation registration statute . . . .” Id. The Court found that the



                                               6
8:18-cv-00312-LSC-SMB Doc # 130 Filed: 08/31/20 Page 7 of 10 - Page ID # 2809




disclosure of the members had no bearing on the merits because the Association had

admitted its intrastate conduct, offered to comply with the qualification statute, and

complied with the entirety of the production order other than the membership lists. Id. The

Court held that the immunity from state scrutiny was related to the rights of the members

to “pursue their lawful private interests privately” and the state fell short of “showing a

controlling justification for the deterrent effect on the free enjoyment of the right to

associate which disclosure of membership lists is likely to have.” Id. at 466.

       In the June 24 Order, the magistrate judge, persuaded by the reasoning in World

Mission Society Church of God v. Colon, No. BERL527412, 2013 WL 10569108 (N.J.

Super. Ct. Law Div. Aug. 7, 2013), found that the Village had such a controlling

justification. June 24 Order, ECF No. 114 at Page ID 2633. Unlike in NAACP, LOTW

initiated this litigation and claims that it “has suffered financial losses, decreased

membership, and difficulty recruiting members based on actions purportedly taken by

Defendant.” Id. LOTW argues that the identity of its members is not relevant because it

does not seek damages regarding loss of members; however, LOTW’s Amended

Complaint belies the arguments of its counsel. The Amended Complaint makes clear that

part of its claimed injury is that it has lost members and has been unable to recruit

members due to the Village’s actions:

             20. Prospective members desiring to worship with LOTW have
       chosen not to worship with the Church due to the overcrowded condition of
       LOTW’s Current Building.

              21. LOTW’s Current Building prevents and has prevented the Church
       from growing, and so directly hinders LOTW from living out its sincerely held
       beliefs.

              22. LOTW congregants have stopped attending the Church because
       its Current Building is overcrowded.


                                             7
 8:18-cv-00312-LSC-SMB Doc # 130 Filed: 08/31/20 Page 8 of 10 - Page ID # 2810




              23. Potential members of LOTW have been inhibited from coming
       because there is no room or the only room is immediately in the front of the
       service.

Am. Compl., ECF No. 13 at Page ID 110–11.

       While it is true that “the freedom to associate for the advancement of religious

beliefs is no less protected than the freedom to associate for the advancement of beliefs

that are political, economic or cultural in nature,” Chess v. Widmar, 635 F.2d 1310, 1315

(8th Cir. 1980), LOTW’s current and prospective members are of consequence in this

case because LOTW made them so. Therefore, the June 24 Order was not contrary to

law nor clearly erroneous.

II.    Rule 56(d) Motion

       LOTW has moved for summary judgment on its claim that the Village violated its

right to freedom of speech. The Village argues that it should not be required to resist

LOTW’s motion when discovery has not been completed.

       “The general rule is that summary judgment is appropriate ‘only after the

nonmovant has had adequate time for discovery.’” Jackson, 815 F.3d at 1121 (quoting

Toben, 751 F.3d at 894). However, “[a] summary judgment motion is not prematurely filed

merely because discovery is not complete.” Laredo Ridge Wind, LLC v. Neb. Pub. Power

Dist., No. 8:19CV45, 2020 WL 469678, at *3 (D. Neb. Jan. 29, 2020); see also United

States ex rel. Small Bus. Admin. v. Light, 766 F.2d 394, 397 (8th Cir. 1985) (per curiam)

(“[Rule 56(d)] does not require trial courts to allow parties to conduct discovery before

entering summary judgment.” (citing Brown v. Chaffee, 612 F.2d 497, 504 (10th Cir.

1979))). For a party to show that it is entitled to Rule 56(d) relief, it must show that: (1) it

has set forth by affidavit or declaration the specific facts it hopes to elicit from further

discovery, (2) the facts sought exist, and (3) these facts are essential to resist summary
                                               8
8:18-cv-00312-LSC-SMB Doc # 130 Filed: 08/31/20 Page 9 of 10 - Page ID # 2811




judgment. Jackson, 815 F.3d at 1121 (citing Toben, 751 F.3d at 894). But “these

requirements are not inflexible and . . . district courts are vested with considerable

discretion in their administration.” Jacobs v. PT Holdings, Inc., No. 8:11CV106, 2012 WL

705772, at *2 (D. Neb. Mar. 2, 2012) (quoting Resol. Tr. Corp. v. N. Bridge Assocs., Inc.,

22 F.3d 1198, 1203 (1st Cir. 1994)). “As a result, district courts may relax, or even excuse,

one or more of those requirements.” Id. (citing Resol. Tr. Corp., 22 F.3d at 1203). Of

primary consideration in deciding a Rule 56(d) motion is that the party opposing summary

judgment has shown that “it cannot present facts essential to justify its opposition . . . .”

Fed. R. Civ. P. 56(d).

        The Village has not had an adequate opportunity to conduct discovery at this point,

more than two years after LOTW filed its original complaint. As explained in more detail

above and in the June 24 Order, LOTW has filed meritless objections to almost all the

Village’s discovery requests. Nonetheless, LOTW filed a motion for summary judgment

while significant discovery disputes were pending before the Court. The Village has not

received requested documents from LOTW and has not had the opportunity to depose

LOTW’s declarants or its representative.

        The Court finds that the Village has shown that “it cannot present facts essential

to justify its opposition” to LOTW’s motion. Fed. R. Civ. P. 56(d). Therefore, its Rule 56(d)

motion will be granted. LOTW’s Partial Motion for Summary Judgment will be denied

without prejudice to reassertion.2



          2 The Court also finds this course of action to be in the interest of judicial economy. LOTW moves

for summary judgment on only one count of its amended complaint. Regardless of the outcome of the
pending summary judgment motion, the parties will still conduct discovery regarding the remainder of
LOTW’s claims, including the discovery ordered by the June 24 Order. The Village has also indicated that
it likely will move for summary judgment. Allowing the Village a full opportunity to respond, and resolving
both parties’ motions for summary judgment together, will allow for a more efficient resolution of the issues.

                                                      9
8:18-cv-00312-LSC-SMB Doc # 130 Filed: 08/31/20 Page 10 of 10 - Page ID # 2812




     Accordingly,

     IT IS ORDERED:

     1. LOTW’s Objections to the Magistrate Judge’s Orders, ECF No. 117, are

        overruled;

     2. The Village’s Motion to Deny LOTW’s Motion for Summary Judgment Without

        Prejudice, ECF No. 122, is granted; and

     3. LOTW’s Motion for Partial Summary Judgment, ECF No. 106, is denied without

        prejudice to reassertion following discovery.

     Dated this 31st day of August, 2020.

                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge




                                            10
